IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee


                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37620-CR


                                        ORDER


       The reporter’s record for the guilty plea hearing in this appeal was filed on January

10, 2019. State’s Exhibit H1, a recording of 41 jail phone calls, and State’s Exhibit S1,

labeled by the reporter as a plea packet, both of which were introduced and admitted into

evidence, were not included in the reporter’s record.

       Accordingly, Lisa A. Easley, the Official Reporter for the County Court at Law of

Navarro County is ORDERED to obtain State’s Exhibits H1 and S1 from the trial court

clerk, prepare copies of the exhibits, and file the copies of the exhibits with this Court as
a supplemental reporter’s record within 14 days from the date of this Order. See TEX. R.

APP. 34.6(d); (g)(1). The copy of State’s Exhibit H1 must be in a format that will allow the

Court to listen to the recording using industry standard audio software rather than any

type of proprietary software. If for any reason this exhibit cannot be copied, the official

reporter is ORDERED to contact the Clerk of this Court within 7 days from the date of

this Order.

        Additionally, the reporter’s record for the sentencing hearing in this appeal was

filed on January 4, 2019. State’s Exhibit 25, labeled by the reporter as a Lexar Flash Drive

and introduced and admitted into evidence, was separately received by the Court on the

same date. The exhibit, however, cannot be viewed by the Court.

        Accordingly, Susan A. Waldrip, the reporter for the sentencing hearing, is

ORDERED to obtain State’s Exhibit 25 from the trial court clerk, copy the exhibit in a

format that will allow the Court to open, view, or listen to the exhibit using industry

standard software rather than any type of proprietary software, and file the copy of the

exhibit with this Court as a supplemental reporter’s record within 14 days from the date

of this Order. See TEX. R. APP. 34.6(d); (g)(1). If for any reason this exhibit cannot be

copied, the reporter is ORDERED to contact the Clerk of this Court within 7 days from

the date of this Order.

                                          PER CURIAM

Before Chief Justice Gray, and
       Justice Davis
Order issued and filed January 23, 2019



Ferguson v. State                                                                     Page 2